UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7320



BRYANT K. MCARTHUR,

                                                Petitioner - Appellant,

          versus


MARYLAND PAROLE COMMISSION; WARDEN, Maryland
Correction Institution; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-04-2223-AMD)


Submitted:   October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant K. McArthur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Bryant K. McArthur, a Maryland prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2241 (2000).          This order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that his

constitutional      claims     are   debatable    and     that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that McArthur has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented     in   the

materials      before   the    court    and    argument    would   not    aid   the

decisional process.



                                                                         DISMISSED




                                       - 2 -